DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 21 January 2021.

Response to Amendment
Claims 5-7 have been canceled. Claims 1, 8, and 10-12 have been amended. Claims 1-4 and 8-20 are pending. Claims 8-10 and 18-20 were indicated as containing allowable subject matter in the previous action (Final Rejection filed on 21 October 2021). Claim 1 was amended to contain the allowable subject matter of claims 8 and 10.
In response to the amendments to the claims, the objections to the claims as well as rejections under 35 USC 112(b) have been withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks, filed 21 January 2021, with respect to the rejection of claim 12 under 35 USC 103 (Remarks, p. 9, last para.) have been fully considered and are persuasive.  The rejections of claims 12-17 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Brion P. Heaney on 27 January 2021.
The application has been amended as follows: 
Claim 1
Line 4: “direction along a central axis, and said plurality of structured packing plates forming a structured”
Line 6: “wherein each of the plurality of structured packing plates has packing packets, and each packing”
Line 13: “such a way that the plurality of structured packing plates are pretensioned in a radial direction of the vessel”
Line 18: “wherein the structured packing plates 
Claim 2
Line 2: “packing packets are joined to one another
Claim 4
Line 2: “interconnected packing sheets are removable from the packing packets.”
Claim 12
Line 9: “pretensioned in a radial direction of the vessel against the latter, wherein both the interconnected packing sheets”
Line 13: “by the insertion of the additional packing sheets between the packing packets, and”
Line 16: “parallel to the common plane, interconnected packing sheets are removed from the displaced packing packets,”
Line 25: “closed by the insertion of the additional packing sheets between the packing packets.”
Claim 13
The method as claimed in claim 12, wherein a plurality of packing plates are provided, and the plurality of packing plates are pressed together by applying a pressing force.
Claim 16
Lines 2-3: “has a longitudinal direction along a central axis, and wherein the at least one packing plate comprises a plurality of packing plates, and wherein the plurality of packing plates 
Claim 17
The method as claimed in claim 16, wherein the pressing force is applied with the aid of: (a) a hold-down device placed onto the plurality of packing plates, (b) a liquid distributor placed onto the plurality of packing plates, and/or (c) a weight placed onto the plurality of packing plates.

Reasons for Allowance
Claims 1-4 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-4 and 8-20. The concept of a packing assembly for a mass transfer column comprising a plurality of structured packing plates, wherein each of the plurality of structured packing plates has packing packets, wherein the structured packing plates of the structured packing are subjected to a pressing force in a direction opposite to the longitudinal direction of the vessel, wherein the pressing force is applied with the aid of a hold-down device placed onto the structured packing, and wherein (a) the hold-down device is fastened adjustably on a carrying device of the vessel, or (b) the hold-down device is spring-pretensioned with the aid of spring elements in a direction towards the structured packing (claim 1) is considered to define patentable subject matter over the prior art.
In addition, the concept of a method for producing a packing assembly wherein, for closing a gap arranged perpendicularly to the common plane and between two packing packets, two packing packets are first displaced toward one another parallel to the common plane, interconnected packing sheets are removed from the displaced packing packets, and then the displaced packing packets are further displaced in a direction perpendicular to the common plane until the displaced packing packets facing the vessel contact the vessel, in order to form a gap that is arranged parallel to the common plane, wherein the interconnected packing sheets are removed such that, during the step of further displacing the displaced packing packets in a direction perpendicular to the common plane, contact with the vessel of the displaced packing packets facing the vessel is realized without forming a gap between the packing packets that is arranged perpendicular to the common plane, and wherein the gap that is formed and arranged parallel to the common plane is closed by the insertion of the additional packing sheets between the packing packets (claim 12) is considered to define patentable subject matter over the prior art.
The invention provides an apparatus and method whereby maldistribution of gas and/or liquid is prevented, allowing for the efficiency of a mass transfer column to be improved (p. 4, lines 8-9).
The nearest prior art is regarded to be Zich (US 2004/0031584 A1), which teaches a mass transfer column having a packing bed formed from individual packing layers (Abstract; Fig. 1) that are pressed together in order to eliminate the effect of the unavoidable fabrication imprecision in the vertical direction ([0016]), by being hammered into place or statically stressed using weights (i.e. a hold-down device) ([0017]). However, Zich does not teach or suggest a hold-down device that is fastened adjustably on a carrying device of the vessel, or a hold-down device that is spring-pretensioned with the aid of spring elements in a direction towards the structured packing, or a method for closing a perpendicular gap between packing packets entailing displacing packing packets toward one another, removing packing sheets, and filling a resulting horizontal gap with packing sheets.
Related prior art, Nishimura et al. (US 6,891,061 B1), discloses a packed column 1 having a packing layer 8 and a hold-down grid 7 (Fig. 4; col. 2, lines 33-34, 48). However, Nishimura does not teach or suggest a hold-down device that is fastened to a carrying device, spring elements, or a method for closing a gap between packing packets. 
Close prior art Reichenspurner (DE19520802A1) discloses discloses a material exchange column filled with ordered packing (Figs. 1, 2; Abstract) comprising segments 202-205 of packing (Fig. 2; p. 4/4, last para.). Reichenspurner teaches the inserting of “transparent” material such as perforated material (p. 2/4, para. “In the case”) into an interstice 301 (Fig. 2; p. 4/4, last para.) such that force is exerted in a radial direction (p. 2/4, para. “In the method”). However, Reichenspurner does not teach or suggest that interstices should be closed by a method whereby packing packets are displaced toward one another, packing sheets are removed, packing packets are further displaced in a direction perpendicular to a common plane, and a resulting horizontal gap is filled with packing sheets
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772